Title: John Adams to Antoine Marie Cerisier, 22 February 1784
From: Adams, John
To: Cerisier, Antoine Marie


        
          Sir
          The Hague Feby: 22. 1784.
        
        I thank you for your Favour, of the 21st: and for the Communication of the Letter from my Friend the Abby de Mably. I am very Sensible of his Partiality for a Man, who he thinks has contributed, from virtuous Principles, to a great Event. his Approbation is the more precious, to me as I know his Principles to be pure, and his Spirit independent. You may be Sure my Advice to you will be, to write your Preface, because I love to read your Compositions always, for the same Reason. But take care to caution your Readers against an implicit Adoption of the Sentiments of any Writer, how great so ever his Name may be, or how justly so ever his Writings in general may be esteemed. It is with great Pleasure, that I see the Pens, of a De Mably, a Raynal, a Cerisier, a Price, turned to the Subject of Government. I wish the Thoughts of all Academies in Europe, engaged on the same Theme, because I really think that the Science of Society, is much behind other Arts and Sciences Trades, and Manufactures. The noblest of all Knowledge, is the least general, and that a general Spirit of Inquiry, would produce ameliorations in the Administrations of every Government in every form. I have read with Pleasure, the Dissertation of the Baron de

Hertzberg in the Academy of Berlin, on the 29 of last month, not because I am of his Opinion, but because the Example of a Minister of State & an Academician will probably be followed.
        Mr: Van den Corput’s Observation upon the Plan of a Loan seems to merit Attention, but I must leave it to the three Houses, in whose Experience & Judgment I confide
        I return you our Friend’s Letter, and hope soon to see his Book.
        With much Esteem &c
      